DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 09/06/2022 is acknowledged.  Nonelected claims 10-12 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US2013/0015915 A1) and further in view of Wang et al (US2016/0238655 A1).
Claim 1: Komatsu et al teach an integrated circuit comprising: a test control circuit (e.g. items 100, 103, 116, 118 & 100, fig. 5) configured to generate a test command signal and a test address signal (e.g. commands include instruction codes) corresponding to a test operation (e.g. [0113]); a driving circuit (e.g. items 113 , fig. 5) configured to perform the test operation by utilizing a test internal voltage, which is generated based on the test command signal (e.g. [0099], [0102]).
 Komatsu et al fail to teach a test detection circuit configured to compare the test address signal with target address information to output the test internal voltage. However the technique of verifying commands was known in the art, before the effective filing date of the claimed invention, as disclosed by Wang et al (e.g. [0041]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Komatsu et al with the one taught by Wang et al in order to determine the validity of commands.

As per claim 4, the claimed features are rejected similarly to claim 1 above. The voltage generator, taught by Komatsu, generates multiple voltages as claimed (e.g. [0099], [0102]).

Claim 2: Komatsu et al and Wang et al teach the integrated circuit of claim 1, wherein the test control circuit comprises: a signal generation circuit (e.g. item 154, fig. 5- Komatsu) configured to generate a control signal for controlling the test operation (e.g. the commands comprise control signals); and a test storage circuit (e.g. item 118) configured to store the test command signal and the test address signal (e.g. the trimming circuit stores or latches the commands – [0113]) and configured to output the test command signal and the test address signal based on the control signal (e.g. [0113]- Komatsu et al).

As per claim 5, the claimed features are rejected similarly to claim 2 above.

Claim 3: Komatsu et al and Wang et al teach the integrated circuit of claim 2, wherein the test storage circuit is configured to store at least one test address signal (e.g. code instructions) corresponding to at least one test operation (e.g. [0113]- Komatsu et al).

As per claim 6, the claimed features are rejected similarly to claim 3 above.

Allowable Subject Matter
Claims 7-9 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        9/22/2022